


110 HR 3062 : Pacific Island Economic and

U.S. House of Representatives
2007-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 3062
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 6, 2007
			Received; read twice and referred to the
			 Committee on Foreign
			 Relations
		
		AN ACT
		To authorize appropriations to provide for
		  South Pacific exchanges, provide technical and other assistance to countries in
		  the Pacific region through the United States Agency for International
		  Development, and authorize appropriations to provide Fulbright Scholarships for
		  Pacific Island students.
	
	
		1.Short titleThis Act may be cited as the
			 Pacific Island Economic and
			 Educational Development Act of 2007.
		2.Pacific Island
			 country exchangesThere is
			 authorized to be appropriated to the Secretary of State $1,000,000 for each of
			 fiscal years 2008 and 2009 for exchanges with Pacific Island countries carried
			 out under the educational and cultural exchange programs of the Department of
			 State.
		3.USAID in Pacific
			 Island countriesThe
			 Administrator of the United States Agency for International Development (USAID)
			 is authorized, upon request by the government of a Pacific Island country, to
			 provide to such government technical and other assistance.
		4.J.
			 Fulbright Educational Exchange Program
			(a)FindingsCongress
			 finds the following:
				(1)From 1949 until 2003, the Department of
			 State awarded 13,176 Fulbright Scholarships to students from East Asia and the
			 Pacific, but only 31 Fulbright Scholarships went to students from Pacific
			 Island countries.
				(2)In the 2003–2004
			 academic year, the Department of State awarded 315 scholarships to students
			 from East Asia and the Pacific, but none were awarded to students from Pacific
			 Island countries.
				(b)Review and
			 reportThe Secretary of State
			 shall conduct a review and submit to the Committee on Foreign Affairs of the
			 House of Representatives and the Committee on Foreign Relations of the Senate a
			 report regarding the marginalization of students from Pacific Island countries
			 in the awarding of Fulbright Scholarships.
			(c)Participation of
			 students from Pacific Island countries in the J. Fulbright Educational Exchange
			 Program
				(1)EstablishmentThe Secretary of State shall establish a
			 program within the J. William Fulbright Educational Exchange Program
			 (established under section 112(a)(1) of the Mutual Educational and Cultural
			 Exchange Act of 1961 (22 U.S.C. 2460(a)(1)), commonly
			 referred to as the Fulbright-Hays Act) to make awards to students from Pacific
			 Island countries to permit such students to study in the United States pursuant
			 to the terms and conditions of such Exchange Program.
				(2)Authorization of
			 appropriationsIn addition to amounts that are otherwise
			 authorized to be appropriated to the Secretary of State for fiscal years 2008
			 and 2009 to provide awards under the J. William Fulbright Educational Exchange
			 Program, there is authorized to be appropriated to the Secretary $500,000 for
			 each of such fiscal years to provide such awards to students from Pacific
			 Island countries.
				5.Pacific Island
			 country definedIn this Act,
			 the terms Pacific Island country and Pacific Island
			 countries mean any of the following countries:
			(1)The Cook
			 Islands.
			(2)The Federated
			 States of Micronesia.
			(3)The Independent
			 State of Samoa.
			(4)The Kingdom of
			 Tonga.
			(5)Niue.
			(6)Papua New
			 Guinea.
			(7)The Republic of
			 Fiji.
			(8)The Republic of Kiribati.
			(9)The Republic of
			 the Marshall Islands.
			(10)The Republic of
			 Nauru.
			(11)The Republic of
			 Palau.
			(12)The Republic of
			 Vanuatu.
			(13)The Solomon
			 Islands.
			(14)Tuvalu.
			
	
		
			Passed the House of
			 Representatives September 5, 2007.
			Lorraine C. Miller,
			Clerk.Jorge E. Sorensen,
			Deputy Clerk.
		
	
	
	
